DETAILED ACTION
In response to the Amendments filed on February 19, 2021, claims 1-3 and 6-8 are amended. Currently, claims 1-3 and 6-11 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 19, 2021.  These drawings are accepted.

Specification
The amendments to the specification filed on December 19, 2021 is accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging structure…to obtain an image of the tissue near the bodily passage” in claims 8 and 11. The limitation recites a generic placeholder of “structure” coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following corresponding structure are disclosed in the specification: “imaging structure…to obtain an image of the tissue near the bodily passage” in claims 8 and 11: in the form of image sensor such as CCD, CMOS, or a camera or alternatively ultrasound imaging as described in instant [0024].

Response to Arguments
With respect to the previous objections to the drawings and specification, the replacement drawings and amendment to the specification as noted by applicant on pg. 8 is considered sufficient to clarifying the previously noted issue of new matter.

With respect to the previous objection to the claim, the amendments to the claim as noted by applicant’s response on pg. 8 are considered sufficient to clarifying the previously noted informalities. 

With respect to the previous 35 U.S.C. 112 rejections of the claims, the amendments to the claims are considered sufficient to clarifying the previously noted issue of new matter and confusion. Therefore, the previous 35 U.S.C. 112 rejections to the claims have been withdrawn. 

Applicant’s arguments on pgs. 8-9 with respect to Gerrans and Gunday are persuasive.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Stemberger on February 26, 2021.

The application has been amended as follows: 
Claims 1 and 7 are amended as follows:
1. (Currently Amended) A balloon structure for providing therapy to tissue in a bodily passage comprising:
a proximal balloon portion having a first internal volume, 
a distal balloon portion having a second internal volume, 
a central balloon portion joined between and adjacent to each of the proximal balloon portion and the distal , 
a first lumen associated with the third internal volume to direct pressure to the third internal volume for inflation of the central balloon portion, and 
at least one second lumen associated with the first and second internal volumes to direct pressure to the first and second internal volumes for inflation of the proximal balloon portion and the distal balloon portion, and 
whereby, upon inflation of each of the proximal, distal and central balloon portions, the proximal balloon portion and the distal balloon portion are constructed and arranged to limit movement of the balloon structure in the passage while the central balloon portion is constructed arranged to dilate tissue in the passage, or maintain tissue apposition for delivery of therapy to the tissue or for obtaining images of the tissue, 
wherein the balloon structure further comprises energy delivery structure in the form of a third lumen extending through the proximal balloon portion and having an end disposed in the third internal volume of the central balloon portion, the third lumen being a structure separate from the central and proximal balloon portions and constructed and arranged to deliver energy to stimulate growth of the tissue instead of destroying the tissue receiving the energy, while the central balloon portion is inflated and is in apposition to the tissue and while the proximal and distal balloon portions limit movement of the balloon structure in the passage, and 3NOAR - Appin. No. 15/623,506 wherein at least a portion of the energy 
7. (Currently Amended) A balloon structure for providing therapy to tissue in a bodily passage comprising: 
a proximal balloon portion having a first internal volume, 
a distal balloon portion having a second internal volume, 
a central balloon portion joined between and adjacent to each of the proximal balloon portion and the distal balloon portion, the central balloon portion having a third internal volume isolated from the first and second internal volumes, 4NOAR - Appin. No. 15/623,506 
a first lumen associated with the third internal volume to direct pressure to the third internal volume for inflation of the central balloon portion, and 
at least one second lumen associated with the first and second internal volumes to direct pressure to the first and second internal volumes for inflation of the proximal balloon portion and the distal balloon portion, and 
whereby, upon inflation of each of the proximal, distal and central balloon portions, the proximal balloon portion and the distal balloon portion are constructed and arranged to limit movement of the balloon structure in the passage while the central balloon portion is constructed arranged to dilate tissue in the passage, or maintain tissue apposition for delivery of therapy to the tissue or for obtaining images of the tissue, 

wherein at least the end of the third lumen is constructed and arranged to be manipulated to extend outward through an outer wall of the central balloon portion to engage tissue, while ensuring sealing of the internal volume of the central balloon portion.

REASONS FOR ALLOWANCE
Claims 1-3 and 6-11 as amended in the above Examiner’s Amendments of the Amendments filed on February 19, 2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this applicant have been allowed because the prior art of record fails to disclose either singly or in combination the specifics of a balloon structure comprising a proximal, a distal, and a central balloon portions with a first lumen, at least one second lumen, and an energy delivery structure in the form of a third lumen to deliver energy to as required by the amended claims.

Regarding claims 1 and 7, the closet prior art of record do not disclose the specifics of the balloon structure with the proximal, central, and distal balloon portions being joined between and adjacent to each other comprising the energy delivery structure for delivering the energy through the central balloon portion as required by the amended claims. In particular, Don Michael discloses a balloon structure comprising a proximal and distal balloon structures (14, 16) with a central portion between the proximal and distal balloon structures, a first lumen (26), at least one second lumen (6, 8), and an energy delivery structure in the form of a lumen (24) for delivering energy but does not disclose the central portion as being a balloon portion being joined with the proximal and distal balloon structures and that the first lumen directing pressure for inflating the central portion. See applicant’s argument on pgs. 8-9 for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783